NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2790-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JEROME FARNVILLE,

     Defendant-Appellant.
_______________________

                   Submitted April 5, 2022 – Decided June 28, 2022

                   Before Judges Fisher and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cumberland County, Indictment No. 06-08-
                   0789.

                   Jerome Farnville, appellant pro se.

                   Jennifer    Webb-McRae,        Cumberland       County
                   Prosecutor, attorney for respondent (Andre R. Araujo,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Jerome Farnville appeals from the April 28, 2021 order of the

Law Division denying his second petition for post-conviction relief (PCR)

without an evidentiary hearing. We affirm.

                                       I.

      In 2009, a jury convicted defendant of first-degree felony murder, first-

degree   armed    robbery,   second-degree    robbery,   third-degree   unlawful

acquisition of a firearm, second-degree conspiracy to commit robbery, and

second-degree conspiracy to commit burglary.          The charges arose from

defendant's participation with several others in a plan to commit a robbery or

burglary of a targeted victim. Shortly after defendant and his co-conspirators

approached the target's home, the intended victim's father was shot to death. At

trial, it was the State's theory that during the robbery defendant was armed with

a sawed-off shotgun, one of two firearms identified as having been the potential

murder weapon.

      The verdict sheet for the first-degree armed robbery count asked the jury

if the State had proven beyond a reasonable doubt that defendant was armed

with a shotgun when the victim was killed.        Although the jury convicted

defendant of the armed robbery, it answered "no" to the question regarding the

shotgun. The court sentenced defendant to an aggregate sixty-year term of


                                                                           A-2790-20
                                       2
imprisonment, subject to the No Early Release Act, N.J.S.A. 2C:43-7.2. An

April 24, 2009 judgment of conviction memorializes defendant's convictions

and sentence.

      On direct appeal, we reversed defendant's first-degree robbery conviction

because the verdict sheet on that count was incomplete. State v. Farnville, No.

A-0169-09 (App. Div. Feb. 15, 2012).         We affirmed the remainder of his

convictions and found the first-degree robbery conviction played no part in the

sentence defendant received. Ibid. The Supreme Court denied defendant's

petition for certification. State v. Farnville, 212 N.J. 199 (2012).

      Defendant subsequently filed a petition for PCR, alleging he was denied

the effective assistance of counsel at trial. He alleged that his counsel gave him

misinformation and incorrect advice, failed to file all appropriate motions, and

did not object to allegedly prejudicial questions posed by the assistant

prosecutor. The trial court denied the petition without a hearing. We affirmed.

State v. Farnville, No. A-3226-13 (App. Div. Nov. 4, 2015). The Supreme Court

denied defendant's petition for certification. State v. Farnville, 224 N.J. 527

(2016).

      Defendant thereafter moved to dismiss the indictment and for a new trial.

He alleged that the assistant prosecutor knowingly used or failed to correct


                                                                            A-2790-20
                                        3
materially misleading testimony about the plea agreement of a co-defendant who

testified against him. Defendant argued, without supporting evidence, that the

assistant prosecutor had made a secret agreement with the testifying co-

defendant to seek a shorter sentence than provided in the plea agreement. The

trial court denied defendant's motions. We affirmed. State v. Farnville, No. A-

4917-16 (App. Div. Apr. 5, 2019). The Supreme Court denied defendant's

petition for certification. State v. Farnville, 240 N.J. 59 (2019).

      Defendant also filed a petition for a writ of habeas corpus in the United

States District Court pursuant to 28 U.S.C. § 2254. He alleged he was entitled

to relief because (1) there was insufficient evidence to support his conviction

for felony murder; and (2) this court's "fact finding conclusions were

unreasonable and clearly erroneous." The district court denied the petition.

Farnville v. Johnson, No. 17-542 (NLH), 2019 WL 1468151 (D.N.J. Apr. 2,

2019).

      On April 9, 2020, defendant filed a motion in the Law Division that he

styled as a request to correct an illegal sentence pursuant to Rule 3:22-2(c) and

Rule 3:21-10(b)(5). He argued: (1) the State did not prove beyond a reasonable

doubt each element of second-degree robbery; and (2) the trial court erred in its




                                                                           A-2790-20
                                         4
instruction to the jury as to the elements of attempted robbery. Thus, he argued,

the sentenced he received on his second-degree robbery conviction was illegal.

      On April 28, 2021, the trial court issued an oral opinion in which it treated

defendant's motion as a second PCR petition.          The court concluded that

defendant's arguments were both procedurally and substantively barred. See R.

3:22-12(a)(2)(A) to (C) and R. 3:22-4(b)(2)(A) to (C). The court entered an

order dated April 28, 2021 dismissing the petition.

      This appeal following. Defendant makes the following argument.

            DEFENDANT'S MOTION TO CORRECT AN
            ILLEGAL     SENTENCE  CAN  NOT    BE
            PROCEDURALLY OR TIME BARRED, BUT CAN
            BE FILED AT ANY TIME.

                                        II.

      We have carefully reviewed the record and agree with the trial court's

conclusion that defendant's application was mislabeled as a motion to correct an

illegal sentence. "There are two categories of illegal sentences: those that

exceed the penalties authorized for a particular offense, and those that are not

authorized by law." State v. Hyland, 238 N.J. 135, 145 (2019). These categories

"have been 'defined narrowly.'" Ibid. (quoting State v. Murray, 162 N.J. 240,

246 (2000)). Defendant's claims challenge his conviction – both the sufficiency

of its evidentiary basis and the instructions to the jury that convicted him – not

                                                                             A-2790-20
                                        5
the legality of his sentence. The claims defendant raises are, in effect, requests

for PCR.

      It is apparent that by styling his motion as one to correct an illegal

sentence, defendant attempted to circumvent the limitations established in Rule

3:22-4(b) and Rule 3:22-12(a)(2), for a second PCR petition. While an order to

correct an illegal sentence, "may be entered at any time," R. 3:21-10(b)(5), a

second PCR petition must be filed within one year of limited occurrences not

applicable here. See R. 3:22-12(a)(2)(A) to (C). Defendant's second PCR

petition is not based on the initial recognition of a constitutional right, R. 3:22-

12(a)(2)(A), the discovery of a factual predicate that could not have been

discovered earlier through the exercise of reasonable diligence, R. 3:22-

12(a)(2)(B), or ineffective assistance of counsel with respect to a prior PCR

petition, R. 3:22-12(a)(2)(C). In addition, a second PCR petition, unlike a

motion to correct an illegal sentence, is subject to the substantive limitations set

forth in the prior sentence. See R. 3:22-4(b)(2)(A) to (C).

      Defendant's claims are based on substantive challenges to his convictions

that were or could have been raised in his direct appeal. Absent the limited

circumstances in which a second PCR petition is permitted, defendant has




                                                                              A-2790-20
                                         6
exhausted the legal avenues for challenging the weight of the evidence

supporting his convictions or the validity of the jury instructions at his trial.

      We have carefully considered defendant's arguments to the contrary and

conclude they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                              A-2790-20
                                         7